   Case 1:20-cr-00094-LEK Document 1 Filed 10/21/20 Page 1 of 5       PageID #: 1

  OR\G\ 1"1
                                                                           FILED IN THE
                                                                                          COURT
                                                                                 DISTRICT COURT
                                                                  UNITED STATES DISTRICT
KENJI M. PRJCE #10523                                                  DISTRICT OF HAWAII (ea)

United States Attorney                                              Oct 21, 2020, 2:54 pm
                                                                  Michelle
                                                                  Michelle Rynne,
                                                                           Rynne, Clerk
                                                                                  Clerk of Court
                                                                                        of Court
District of Hawaii

MOHA.l\1MAD KHATIB
Assistant U.S. Attorney
Room 6100, PJKK. Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email:      Mohammad.Khatib@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAii


UNITED STATES OF M.1ERICA,            )   CR. NO. 20-00094 LEK
                                      )
                  Plaintiff,          )   INDICTMENT
                                      )
      vs.                            )    [18 U.S.C. §§ 1343 and 1346]
                                     )
BRANDON CHARLES SAFFEELS,            )
                                     )
                  Defendant.         )
                                     )




                               INDICTMENT
The Grand Jury charges:
   Case 1:20-cr-00094-LEK Document 1 Filed 10/21/20 Page 2 of 5          PageID #: 2




                             Honest Services Wire Fraud
                            (18 U.S.C. §§ 1343 and 1346)

Introductory Allegations

At times material to this Indictment:

      1.     BRANDON CHARLES SAFFEELS, the defendant, was a police

officer for the Maui County Police Department ("MPD").

      2.     As an MPD officer, BRANDON CHARLES SAFFEELS was

responsible for, among other things, promoting public safety and enforcing

criminal laws within the County of Maui. BRANDON CHARLES SAFFEELS

had a duty of honesty and loyalty to the citizens of the County of Maui and the

MPD to act in the public's interest and not for his own illicit enrichment.

      3.     As an MPD officer, BRANDON CHARLES SAFFEELS had access

to information regarding individuals' phone numbers, addresses, and criminal

histories. Access to, and the use of this information was restricted to official users

acting within the scope of their official duties.

The Scheme to Defraud

      4.     On or about and between July 25 and July 28, 2019, both dates being

approximate and inclusive, within the District of Hawaii, BRANDON CHARLES

SAFFEELS, the defendant, did knowingly devise and intend to devise a scheme

and artifice to defraud the citizens of the County of Maui and the MPD of the

                                            2
   Case 1:20-cr-00094-LEK Document 1 Filed 10/21/20 Page 3 of 5         PageID #: 3



defendant's honest and faithful services through bribery and concealment of

material information.

       5.    It was part of the scheme and artifice to defraud that BRANDON

CHARLES SAFFEELS secretly used his official position to enrich himself by

soliciting sex from an individual ("Individual A") in exchange for the promise of

providing Individual A with favorable official action involving Individual A's

arrest on charges of operating a vehicle while under the influence of an intoxicant

in MPD arrest number 19-005285 as follows:

      A.     BRANDON CHARLES SAFFEELS obtained Individual A's cellular

phone number during the course of his official duties as an MPD officer.

      B.     BRANDON CHARLES SAFFEELS exchanged a number of text

messages and engaged in a phone call with Individual A, during which

BRANDON CHARLES SAFFEELS solicited sex in exchange for providing false

and faulty testimony in Individual A's impending criminal trial and sabotaging the

State ofHawaii's case.

      C.     BRANDON CHARLES SAFFEELS attempted to hide, conceal, and

cover up his misconduct and the nature and circumstances of his relationship with

Individual A by lying to federal law enforcement officers in response to

questioning about his solicitation.




                                         3
   Case 1:20-cr-00094-LEK Document 1 Filed 10/21/20 Page 4 of 5          PageID #: 4



The Wire Communications

         6.   On or about the dates set forth below as to each count, within the

District of Hawaii and elsewhere, and for the purpose of executing the aforesaid

scheme and artifice to defraud, and attempting to do so, BRANDON CHARLES

SAFFEELS, the defendant, did knowingly transmit, and cause to be transmitted,

certain writings, signs, signals and sounds in interstate commerce, as set forth

below as to each count:

 COUNT             DATE           DESCRIPTION OF WIRE COMMUNICATION

     1           7/25/2019        Text message from BRANDON SAFFEELS to
                                  Individual A stating, "I'm gonna tell u how to
                                  beat it though. So it gets dismissed."

    2            7/25/2019        Text message from BRANDON SAFFEELS to
                                  Individual A stating, "Gotta do that in person
                                  though."

    3            7/25/2019       Text message from BRANDON SAFFEELS to
                                 Individual A stating, "You will be ok. You need
                                 a shoulder to cry on is all and someone to hold
                                 u."

    4            7/25/2019       Text message from BRANDON SAFFEELS to
                                 Individual A stating, "I will fuck up my
                                 testimony so that u get off."

    5            7/28/2019       Text message from BRANDON SAFFEELS to
                                 Individual A stating, "Just come. Bring clothes."


                                          4
Case 1:20-cr-00094-LEK Document 1 Filed 10/21/20 Page 5 of 5   PageID #: 5




     20-00094 LEK
